Response to Arguments
Applicant’s arguments filed on 03/07/2022, with respect to the rejection under Double Patenting rejection have been fully considered but they are no persuasive.
The Applicant argues that in regard to claims 1-25 and 27 that U.S. Patent No.10,050,058 B2, does not teach or suggest the limitation of the “a first diffusion barrier pattern disposed at a first boundary region between the NMOSFET region of the first standard cell and the NMOSFET region of the second standard cell, without being disposed at a second boundary region between the PMOSFET region of the first standard cell and the PMOSFET region of the second standard cell”. 
In response to this argument, the Examiner directs the applicant’s attention to claims 13-14 and 18 of U.S. Patent No.10,050,058 B2. which is claimed “a first diffusion barrier pattern disposed at a boundary between the first standard cell and the second standard cell; and 
a second diffusion barrier pattern disposed in the second standard cell (as patented in claim 13), 
wherein the first active regions are NMOSFET regions, and the second active regions are PMOSFET regions (as patented in claim 14),
wherein the first diffusion barrier pattern is a double diffusion barrier pattern, and the second diffusion barrier pattern is a single diffusion barrier pattern (as patented in claim 18).
It is clear that all the elements of the application claims 1, 11, 16, 21, and 25 are to be found in patent claims 1-20 (as the application claims 1-25 and 27 fully encompasses patent claims 1-20).  The difference between the application claims 1-25 In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-25 and 27 are anticipated by claims 1-20 of the patent, it is not patentably distinct from claims 1-20 of the patent. Therefore, the U.S. Patent No.10,050,058 B2 reference does meet all the limitation in claims 1-25 and 27.

/BITEW A DINKE/           Primary Examiner, Art Unit 2896